DETAILED ACTION
Note: This supplemental action has been issued to further clarify the prior art position of record.  The rejection remains substantially the same as previously presented.  Any inconvenience to applicant is regretted.  This Office Action replaces the previous Action and restarts the period for reply.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-14 are currently pending.
Claims 1-14 are rejected.
Claims 1-14 are objected to.

Priority
The instant Application is the National Stage filing of PCT/US17/12647, filed 01/07/2016, claiming priority to US Provisional Applications 62/275,975 filed 01/07/2016 and 62/288,271 filed on 01/28/2016. 
Accordingly, the effective filing date of the claimed invention is 01/07/2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references herein. Please ensure that all reference information is included on any future IDS submissions.

Drawings
The drawings are objected to because the text and/or images in Figures 5 are not legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Non-limiting example includes page 8, line 21. Applicant will note that this is exemplary and other instances may exist. It is requested that all instances be corrected.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Claims 1, 10, and 14 recites the “computer-executable instructions that when executed causes…”, which is a grammatical error. The claims should be amended to recite “cause”.
Claim 1 recites the limitation “retrieving genomic sequencing results of an individual” in line 6. As this is the first recitation of this limitation, it should be preceded by an article. It is recommended to amend the claim to recite “retrieving a set of genomic sequencing results of an individual” or “retrieving an individual’s
Claim 1 recites “and plurality of pre-defined nomenclatures” in line 8, which should be “and the plurality of pre-defined nomenclatures” to denote the connection between this term and its previous recitation in lines 4-5. 
Claim 2 recites “the plurality of pre-defined locus positions consist of…” in lines 1 and 2, which is a grammatical error. The claim should be amended to recite “consists of”.
Claim 4 recites “the plurality of pre-defined locus positions are…” in lines 1 and 2, which is a grammatical error. The claim should recite “the plurality of pre-defined locus positions is”.
Claim 7 recites “each plurality of pre-defined nomenclatures” in line 2 which should be “each of the plurality of pre-defined nomenclatures” to denote the connection between this term and its previous recitation in lines 4-5.
Claim 9, line 2, and claim 10, lines 1 and 2, recite the limitation “biological impact or phenotype”. As these are the first recitation of these limitations in each independent claim, they should be preceded by an article. It is recommended to amend the claims to recite “a biological impact or a phenotype”.
Claim 10 recites the limitation “selecting medical drugs” in lines 2 and 3. As this is the first recitation of this limitation, it should be preceded by an article. It is recommended to amend the claim to recite either “selecting a plurality of medical drugs” or “selecting a medical drug”.
Claim 10 recites the limitation “genes” in line 5. As this is the first recitation of this limitation, it should be preceded by an article. It is recommended to amend the claim to recite “a plurality of
Claim 12 recites the limitation “drug absorption, distribution, metabolism, exertion and response”. First, this is a grammatical error and should recite “drug absorption, distribution, metabolism, exertion, and response”. Further, “exertion” is a typographical error. It is recommended to amend the claim to recite “excretion”. 
Claim 14 recites “a medical care provider” in line 10 but should be “the medical care provider” to denote the connection between this term and its previous recitation in line 2.  
Claim 14 recites “the genomic sequence data matches” in lines 6 and 7, which is a grammatical error. The claim should be amended to recite “the genomic sequence data match”.

Claim Interpretation
The disclosure provides the following definitions:
Haplotype is a specific allele that progeny inherited from one parent. 
Diplotype is a specific combination of two haplotypes. 
Phenotype is the composite of an organism's observable characteristics or traits, such as its morphology, development, biochemical or physiological properties, phenology, behavior, and products of behavior. A phenotype results from the expression of an organism's genes as well as the influence of environmental factors and the interactions between the two. When two or more clearly different phenotypes exist in the same population of a species, the species is called polymorphic.
In claim 1 and any claims dependent therefrom, in a broadest reasonable interpretation (BRI), the recited “plurality of pre-defined nomenclatures” reads on any terminology associated with a plurality of pre-defined locus positions, which can include possible haploytpes (page 7, 
In claim 1, in a BRI, the recited “zygosities” read on the degree of genetic similarity between both copies of a chromosome.
In claim 1, in a BRI, the recited “score” reads on any value that relates any individual genotype to any reference genotype (here a diplotype). The score can read on values relating to either activity scores or associations to specific phenotypes for specific genes (page 3 line 2) or the likelihood that the sequence data matches a particular diplotype (page 5, line 34) as disclosed in the instant application.
In claim 6, the recited “step of retrieving the genomic sequencing results of an individual is selected from the steps of whole genome sequencing or next generation sequencing” is interpreted as a product-by-process element, i.e. the recited “genomic sequencing results” is limited according to any structure clearly required by the recited product-by-process limitation of having been obtained by “whole genome sequencing or next generation sequencing”. The recited process or sub-process of “whole genome sequencing or next generation sequencing” is not itself instantly claimed and is limiting only to the extent that the structure of the “genomic sequencing results” is clearly required to be limited by “whole genome sequencing or next generation sequencing” having been performed. Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-14 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “predicting the diplotype of an individual” in line 1. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of diplotype of an individual recited in claim 1. It is recommended to amend the claim to recite “predicting a diplotype of an individual”.
Claim 1 recites the limitation “comparing a plurality of variant calls and associated zygosities” in line 7. It is unclear how the terms “variant calls” and “associated zygosities” are distinct. It is recommended to amend the claim by either removing the term “associated zygosities” or to clarify the distinction between these two terms.
Claim 1 recites the limitation “reporting at least one score and associated diplotype” in line 12. First, as the terms “at least one score” and “associated diplotype” lack articles, it is unclear if these are the same limitations of the score in line 11 and the diplotype in line 10, or if these are new limitations. For examination purposes, it is interpreted that these are the same limitations. It is recommended to amend the claim to reflect the intended meaning of the applicant. Second, 
Claim 2 recites the limitation “which variants are detected” in line 3. It is unclear if the limitation is the same as the plurality of variant calls recited in claim 1, line 7, from which claim 2 depends, or whether this is a new limitation. For examination purposes, it is interpreted that the limitations are the same. It is recommended to amend the claim to recite “which the variant calls are detected” to overcome this rejection. 
Claim 3 recites the limitation “wherein the plurality of pre-defined nomenclatures contains a full set of alleles” in line 1 and 2. The description of a full set of alleles is indefinite because it is unclear how the completeness of the set of alleles is determined.
Claim 4 recites the limitation “a location of the gene transcript” in line 2. First, there is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of gene transcript in claim 4 or claim 1, from which claim 4 depends. It is recommended to amend the claim to recite “a location of a gene transcript”. Second, in a BRI, the plurality of pre-defined locus positions contains the locus positions of genes in a genome. The intention of “a location of a gene transcript” in regards to the limitation “pre-defined locus positions” is unclear as a transcript is a messenger RNA transcribed from genetic information and is no longer located on the locus positions of the gene. It is recommended to amend this claim to clarify the association between these limitations.
Claim 6 
Claim 7 recites the limitation “the most likely diplotypes” in line 1. First, there is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of the most likely diplotypes in claim 7 or claim 1, from which claim 7 depends. Second, if the diplotypes recited in claim 7 are intended to have antecedent basis with diplotype recited in claim 1, it is unclear if claim 7 is intended to require at least two diplotypes or if there is still only one required diplotype as claim 1 recites a single diplotype. 
Claim 8 recites “the highest score” in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a highest score in claim 8 or claim 1, from which claim 8 depends. The claim should be amended to “a highest score”.
Claim 10 recites the limitation “the medical drug” in line 3. As lines 2 and 3 recite medical drugs, it is unclear if the limitation is intended to require a single type of medical drug or if a plurality of medical drugs are still required. It is recommended to amend the claim to recite “the plurality of medical drugs” to also incorporate the recommended amendments to the objection of this limitation.
Claim 10 recites the limitation “an individual” in line 6. As this is not the first recitation of the limitation, the claims should be amended to recite “the individual” to annotate antecedent basis.
Claims 11 and 13 recite the limitation “A non-transitory computer-readable medium of claim 10”. As this is not the first recitation of the limitation, the claims should be amended to recite “The non-transitory computer-readable medium of claim 10” to annotate antecedent basis.
Claim 12 recites the limitation “the gene” in line 1. As claim 10, from which claim 12 depends, recites genes in line 5 (see also the claim objection to claim 10 in regards to this term), it is unclear if the limitation is intended to require a single gene or if a plurality of genes are still Claim 13 also recites the limitation “the gene” in line 1, but further defines the limitation as one specific gene, cytochrome P450 family 2, subfamily D, polypeptide 6. For examination purposes, it is considered that the limitation of claim 13 is intended to limit the recitation of a plurality of genes in claim 10 to one specific gene.
Claim 12 recites the limitation “drug absorption, distribution, metabolism, excretion, and response” in line 2 (note that exertion as recited is a typographical error as discussed in claim objections). It is unclear if drug is intended to modify only absorption or absorption, distribution, metabolism, excretion, and response. It is recommended that the claim be amended to clarify the association between the term drug and the other terms of the limitation.
Claim 14 recites the limitations “predicting a diplotype” in line 1, and “a particular diplotype” in line 7, “assigning to the individual the particular diplotype” in line 8, and “reporting the particular diplotype” in line 9. For examination purposes, it is interpreted that the diplotype recitation of line 1 and the particular diplotype recitations of lines 7, 8, and 9 are recitations of the same particular diplotypes. It is recommended to amend the claim to recite “predicting a particular diplotype” in line 1.
Claim 14 recites the limitation “a score as the noise corrected likelihood”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of noise corrected likelihood in claim 14. It is recommended to amend the claim to recite “a score as a noise corrected likelihood”
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 10, and 14 being representative) is directed to a non-transitory computer-readable medium for determining a diplotype based on an individual's genomic sequence data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception. 
Step 2A, Prong 1:
Claims 1, 10, and 14, and those claims dependent therefrom, recite the following steps which falls under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas as well as a law of nature:
Claim 1 recites the steps of comparing a plurality of variant calls and associated zygosities with the plurality of pre-defined locus positions and plurality of pre-defined nomenclatures to identify the individual's diplotype, assigning a score to each of the plurality of pre-defined locus positions based on the comparison of step, and reporting at least one score and associated diplotype to an end user.
Claim 7, which depends on claim 1, recites wherein the most likely diplotypes are returned for each plurality of pre-defined nomenclatures.
Claim 8, which depends on claim 1, recites wherein the at least one score reported is the highest score from the comparison of step (c) of claim 1.
Claim 9, which depends on claim 1, recites step (f) predicting biological impact or phenotype of the individual.
Claim 10 recites predicting biological impact or phenotype of an individual for use by a medical care provider when selecting medical drugs and assigning an appropriate dosage of the medical drug to the individual and the step of using an automated identification of genomic variation in genes to determine a diplotype of an individual using the individual's genomic sequence data.
Claim 12, which depends on claim 10, recites wherein the gene relates to drug absorption, distribution, metabolism, exertion and response in mammals.
Claim 13, which depends on claim 10, recites wherein the gene is cytochrome P450 family 2, subfamily D, polypeptide 6.
Claim 14 recites the steps of using a probabilistic scoring system to impute a plurality of diplotypes from genomic sequence data of an individual, wherein the probabilistic scoring system computes a score as the noise corrected likelihood that the genomic sequence data matches a particular diplotype, assigning to the individual the particular diplotype with the maximum score, and reporting the particular diplotype with the maximum score to a medical care provider of the individual.
In the instant application, the limitations include concepts of comparing, analyzing and evaluating data as well as making decisions based on data that are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind. Specifically, the human mind is able to make comparisons in data and make decisions including assigning values or making predictions based on those comparisons. The human mind is also able to determine the highest value from a range of values. Therefore, these limitations fall under the "Mental process" grouping of abstract ideas. 
Furthermore, the instant claims recite “reporting” or “returning” values, as well as directing individuals to use the predicted results when selecting medical drugs and assigning dosages. These are all examples of the “certain methods organizing human activity” grouping of abstract ideas, directed to managing personal behavior for following rules or instructions. 
Furthermore, the instant claims recite the process of “assigning a score” which is described in the specification as an algorithm or a probabilistic scoring system to compute the noise corrected likelihood of the diplotypes (page 6) and is therefore an expressly algorithmic and mathematical analysis that falls under the "mathematical concepts" grouping of abstract ideas. The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” 
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).
Furthermore, the instant claims recite a correlation between an individual's genomic sequence data, the individual's diplotype, and the biological impact or phenotype of the individual, which is similar to the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) that the courts identified as a law of nature. 
Therefore, claims 1, 10, and 14, and those claims dependent therefrom, recite an abstract idea and a law of nature. [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 1, 10, and 14, and those claims dependent therefrom, recite the additional elements of:
Claims 1, 10, and 14 recite “non-transitory computer-readable medium… having computer-executable instructions that when executed causes one or more processors to perform the steps of:”. 
Claim 1 recites “initializing a data store with a plurality of pre-defined locus positions and a plurality of pre-defined nomenclatures” and “retrieving genomic sequencing results of an individual”.
Claim 2-5, which depend on claim 1, recite further limitations to the types of pre-defined locus positions and pre-defined nomenclatures recited in claim 1.
Claim 6, which depends on claim 1, recites further limitations on the types of genomic sequencing results that can be retrieved.
Claim 11, which depends on claim 10, recites wherein the genomic sequence information is phased genomic sequence information or unphased genomic sequence information.
The limitations herein directed to additional non-abstract elements of “computer” and “computer-executable instructions” do not describe any specific computational steps by which the computer parts perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims state In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), IP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93 and CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Because the claims only recite additional elements that equate to insignificant extra-solution activity, the claims do not integrate the recited judicial exception into a practical application. As such, claims 1-14 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Claims 1, 10, and 14, and those claims dependent therefrom, recite the additional elements of:
Claims 1, 10, and 14 recite “non-transitory computer-readable medium… having computer-executable instructions that when executed causes one or more processors to perform the steps of:”. 
Claim 1 recites initializing a data store with a plurality of pre-defined locus positions and a plurality of pre-defined nomenclatures and retrieving genomic sequencing results of an individual.
Claim 2-5 recite further limitations to the types of pre-defined locus positions and pre-defined nomenclatures recited in claim 1.
Claim 6 recites further limitations on the types of genomic sequencing results that can be retrieved.
As discussed above, limitations for accessing or receiving information or performing Clinical tests to obtain information that the courts have found to be insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), IP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93 and CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 13875, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Furthermore, the courts have found that accessing data and receiving data are well-understood, routine and conventional functions in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Furthermore, the instant invention is extensible to any plurality of pre-defined locus positions in which a comprehensive library of functionally relevant haplotypes and defining variants sets can be determined (Specification, page 5, lines 22-24), the use of which is well-understood, routine, and conventional in the art, as evidenced by Shiina et al. (The HLA genomic [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea and a law of nature without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103Colby et al. (USPGPUB 2009/0307180; ref 3 on IDS submitted on 7/3/2018), and alternatively in further view of Numanagic et al. (Cypiripi: exact genotyping of CYP2D6 using high-throughput sequencing data, 2015, Bioinformatics).
Claim 1 discloses an algorithm located on a computer readable medium to computationally infer an individual’s diplotype by: (a) accessing databases containing locus positions and nomenclatures that are pre-defined or known in some way; (b) receiving genomic sequencing results of an individual; (c) comparing the genome sequencing data, i.e. variant calls and associated zygosities, to a database or library of known locus positions or variants and nomenclatures to identify the individual’s diplotype; (d) assigning a score based on that comparison; and (e) reporting at least one score and diplotype. 
Claims 2-9 depend on claim 1. Claims 2 and 4 further limit the pre-defined locus positions by disclosing that the genomic information is based on the human genome (claim 2) and that the locus positions contain information about the location of gene transcripts (claim 4). Claims 3 and 5 further limit the pre-defined nomenclatures by disclosing that the nomenclatures contain alleles composed of annotated variants (claim 3) and possible haplotypes (claim 5). Claim 6 further limits the genomic sequencing results to either whole genome sequencing or next generation sequencing. Claim 7 further limits the reported diplotypes to the most likely diplotypes. Claim 8 further limits the reported score to the highest score. Claim 9 further limits the algorithm by adding another step of predicting the biological impact or phenotype of the individual.
Regarding claim 1, lines 1-3, Colby teaches algorithms to analyze genetic information and calculate scores representing risks, predisposition to a phenotype and/or overall health profiles [0085], and that these algorithms can be performed using instructions provided on computer readable medium [0085]. Colby also teaches determining diplotypes [0104]. As such, it is considered that Colby teaches or at least makes obvious a non-transitory computer-readable 
Regarding claim 1, step (a), Colby teaches embodiments of using for analysis a number of publicly available databases of genetic variants [0105], and that those databases may include fields such as the gene locus [0119] or nomenclatures based on the recommendations of various organizations [0117] that can be accessed by an Analytical IT System [0115]. Accessing a database as taught by Colby is considered to encompass or at least make obvious initializing a data store as instantly claimed. As a gene locus contains information about the position of a gene on a chromosome, it is considered as a locus position as instantly claimed. As Colby teaches that the databases may contain nomenclatures, the teachings of Colby are considered to encompass or at least make obvious a plurality of nomenclatures as instantly claimed. As Colby teaches that the gene loci and nomenclatures are retrieved from publicly available sources, they are considered as predefined as instantly claimed. 
Regarding claim 1, step (b), Colby teaches an embodiment of a central location and/or Analytical IT System receiving genetic testing results for conducting analysis of genetic variants [0075]. As Colby teaches that genetic variants can be identified by sequencing genomic DNA from an individual [0014], it is considered that Colby teaches retrieving genomic sequencing results of an individual as instantly claimed. 
Regarding claim 1, step (c), Colby teaches embodiments of correlating the genetic information of an individual with genetic variants that are correlated to specific phenotypes [0101]. Colby also teaches that the genetic variants may be used to determine haplotypes or diplotypes based on linkage disequilibrium [0104], and that linkage disequilibrium data can be ascertained through publicly available databases [0105]. Colby also teaches considering both 
Regarding claim 1, step (d), Colby teaches generating a score for an individual’s risk or predisposition to certain phenotypes [0160], and that the scores can be associated with an individual’s diplotype [0104, 0167, and 171]. As the genetic analysis taught by Colby is considered as the comparing step (c) of the instant application as described above, it is considered encompassed or at least obvious that the scores are assigned based on this comparison as instantly claimed. 
Regarding claim 1, step (e), Colby teaches sending a genetic report describing the genetic analysis to the individual’s healthcare professional [0076]. As Colby teaches that the genetic analysis includes scores [0146] which can be associated with an individual’s diplotype [0104, 0167, and 0171], it is considered as reporting at least one score and associated diplotype to an end user as instantly claimed. 
Regarding claim 1, it would have been prima facie obvious and well within the purview to a person having ordinary skill in the art at the time of the invention to combine the embodiments of Colby to obtain an algorithm stored on a computer readable medium for determining an individual’s most likely diplotype based on a comparison of genomic sequencing results to pre-defined or known genetic variants and phenotypes that produces a score of the 
Further regarding “a score” as recited in claim 1 step (d), in a BRI, the term “score” can read on values relating to activity scores or associations to specific phenotypes for specific genes, which is taught by Colby as described above, or alternatively the term reads on the value of the degree in which the sequence data matches a particular diplotype. In the alternative, Colby is not specific to assigning a score which represents the likelihood that the sequence data matches a particular diplotype.
Numanagic teaches an algorithm to computationally infer the CYP2D6 genotype at basepair resolution from high throughput sequencing data (abstract) by comparing sequencing data to a library containing the complete set of relevant variations occurring in the CYP2D locus (page i29, column 1, paragraph 1). The library taught by Numanagic is considered as a plurality of pre-defined locus positions as instantly claimed. The comparison taught by Numanagic is considered as the comparison of step (c) as instantly claimed. As Numanagic teaches determining the most likely genotype by setting a value for each allele (page i32, section 2.4.2), it is considered as assigning a score to each of the plurality of pre-defined locus positions, which represents the likelihood that the sequence data matches a particular diplotype, based on the comparison of step (c) as instantly claimed.
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to combine the algorithm for detecting an individual’s diplotype as taught by Colby with the algorithm of Numanagic to determine the likelihood that the sequence data matches a particular diplotype based on a comparison of sequencing data and a library of known 
Regarding claim 2, Colby or alternatively Colby in view of Numanagic teaches the computer-readable medium of claim 1 as described above. Colby teaches generating genetic profiles for humans [0070] by using human genetic variants [0103] available from public databases, including the Human Genome Project’s Reference Sequence which contains the genomic locations of all the genetic information [0120]. The genetic variants taught by Colby are considered as the plurality of pre-defined locus positions as described above. As Colby teaches that the genetic variants are in reference to human sequences and have genomic locations, they are considered as genomic locations according to a human genome build as instantly claimed. As the correlation of the genetic information or genetic variants of an individual to a specific phenotype are considered as the comparison step (c) as described above, it is considered that Colby teaches using a human genome build to detect variants as instantly claimed. 
Regarding claim 3, Colby or alternatively Colby in view of Numanagic teaches the computer-readable medium of claim 1 as described above. Colby teaches obtaining databases of genetic variants of known alleles [0103-0105]. Colby teaches that genetic variants and their association with any phenotype may be obtained from journal articles [0161] for use in the rating system to score genetic variant and phenotype correlation [0146]. The databases taught by Colby are considered as pre-defined nomenclatures as instantly claimed. As Colby teaches that the databases are obtained from public repositories and contain all known genetic variants, they are considered to encompass or at least make obvious a full set of alleles as instantly claimed. As 
Regarding claim 4, Colby or alternatively Colby in view of Numanagic teaches the computer-readable medium of claim 1 as described above. Colby teaches that the sequence for a genetic variant may be from any available database, public or private, including the human genome reference sequence, where a genetic variant for a gene is described by its position on the chromosome [0108]. Colby also teaches that the genetic variants associated with phenotypes are obtained from scientific literature are sent to and stored in a computer system for analysis with an individual’s genetic data [0541]. Colby also teaches that the genetic variants obtained from the scientific literature are sent to and stored in a computer system for analysis with an individual’s genetic data [0541]. The genetic variants obtained from public databases as taught by Colby are considered as pre-defined locus positions as instantly claimed as described above. As Colby teaches that the public databases contain the chromosomal location of genetic variants, and as the term “gene transcript” is unclear and is here being interpreted as the position of a gene on a chromosome, the public databases taught by Colby are considered as position files that comprises a location of the gene transcript as instantly claimed. As Colby teaches that data are stored in a computer system, it is considered that the data are located in the data store as instantly claimed.
Regarding claim 5, Colby or alternatively Colby in view of Numanagic teaches the computer-readable medium of claim 1 as described above. Colby teaches obtaining databases of genetic variants of known alleles and haplotypes from the International HapMap Project [0103-0105]. Colby also teaches that the genetic variants obtained from the scientific literature are sent to and stored in a computer system for analysis with an individual’s genetic data [0541]. The 
Regarding claim 6, Colby or alternatively Colby in view of Numanagic teaches the computer-readable medium of claim 1 as described above. Colby teaches identifying genetic variants by sequencing genomic DNA from an individual [0014], and genetic testing of full genome sequencing [0079] with any genetic testing methodology including nanopore sequencing or other sequencing methods [0116] such as shotgun sequencing [0524]. Colby teaches the step (b) of claim 1 of retrieving genomic sequencing results of an individual as described above. Full genome sequencing as taught by Colby is considered as whole genome sequencing as instantly claimed. Nanopore sequencing and shotgun sequencing as taught by Colby are considered as next generation sequencing as instantly claimed.
Regarding claim 7, Colby or alternatively Colby in view of Numanagic teaches the computer-readable medium of claim 1 as described above. Colby teaches comparing identified genetic variants in an individual’s genetic data with known genetic variants in linkage disequilibrium to identify diplotypes [0171]. As the diplotypes are identified based on the presence of known genetic variants, the identified diplotypes as taught by Colby are considered as the most likely diplotypes as instantly claimed. As Colby teaches providing genetic reports of their analysis [0076], it is further considered as returning the most likely diplotypes as instantly claimed. The genetic variants and diplotypes associated with phenotypes taught by Colby are considered as the plurality of pre-defined nomenclatures as instantly claimed. As Colby teaches 
Regarding claim 8, Colby or alternatively Colby in view of Numanagic teaches the computer-readable medium of claim 1 as described above. Colby also teaches reporting a score as described above. As Colby teaches using the haplotype or diplotype with the highest rank for analysis [0171], it is considered that Colby reports the highest score as instantly claimed. The correlation of the genetic information or genetic variants of an individual to a specific phenotype are considered as the comparison step (c) of the instant application as described above. 
Regarding claim 9, Colby or alternatively Colby in view of Numanagic teaches the computer-readable medium of claim 1 as described above. Colby teaches correlating the genetic information or genetic variants of an individual to a specific phenotype [0101], including an individual’s risk or predisposition to a phenotype or medical condition [0084-0085]. An individual’s risk or predisposition for medical conditions based on an individual’s genetic profile as taught by Colby is considered as step (f) for predicting biological impact or phenotype of the individual as instantly claimed.

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (USPGPUB 2009/0307180; ref 3 on IDS submitted on 7/3/2018).
Claim 10 discloses an algorithm located on a computer readable medium for predicting an individual’s biological impact or phenotype for selecting appropriate medical treatment by a medical care provider or healthcare professional. The algorithm computationally infers an Claims 12-13 depend on claim 10. Claim 12 further limits the genes of claim 10 to a gene related to mammalian drug absorption, distribution, metabolism, exertion and response. Claim 13 further limits the genes of claim 10 to the CYP2D6 gene.
Regarding claim 10, lines 1-4
Regarding claim 10, lines 5-6, Colby teaches determining diplotypes of an individual [0104] by correlating the genetic information of an individual with genetic variants [0101] as discussed above. As automatic is the technique of controlling a process by automatic means, such as by electronic devices, and Colby teaches the use of a computer, the teachings of Colby are considered to encompass or at least make obvious automatic identification of genomic variation of genes as instantly claimed. 
Regarding claim 10, it would have been prima facie obvious and well within the purview to a person having ordinary skill in the art at the time of the invention to combine the features of Colby to obtain an algorithm stored on a computer readable medium for predicting biological impact or phenotype of an individual for use by a medical care provider when selecting and assigning medical drugs and their appropriate dosage that when executed results in an automated identification of genomic variation in genes to determine an individual’s diplotype based on their genomic sequence data. To do so would be nothing more than using the features as taught by the reference in practice of the disclosed invention.
Regarding claim 12, Colby teaches the non-transitory computer-readable medium of claim 10 as described above. Colby teaches correlating the genetic information of an individual with genetic variants that are correlated to specific phenotypes [0101]. As Colby teaches the analyzed phenotypes include drug resistance, sensitivity, effectiveness, metabolism, absorption, or excretion [0138], it is considered that Colby teaches drug absorption, metabolism, and excretion as instantly claimed. Drug sensitivity and effectiveness as taught by Colby are considered as drug response as instantly claimed. Colby also teaches analyzing the pharmacogenomic phenotype High Blood Levels of Clozapine, which is considered as a phenotype relating to drug distribution as instantly claimed. As Colby teaches methods for 
Regarding claim 13, Colby teaches the non-transitory computer-readable medium of claim 10 as described above. Colby teaches examining pharmacogenomic variants in cytochrome P450 genes including CYP2D6 [0139]. As the disclosure of the instant application (page 2, lines 26-27) states that CYP2D6 is another name for cytochrome P450 family 2, subfamily D, polypeptide 6, it is considered that Colby teaches that the gene is cytochrome P450 family 2, subfamily D, polypeptide 6 as instantly claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (USPGPUB 2009/0307180; ref 3 on IDS submitted on 7/3/2018) further in view of Yang et al. (Completely phased genome sequencing through chromosome sorting, 2011, PNAS).
Claim 11 depends on claim 10. Claim 11 further limits the genomic sequence information of claim 10 to either phased or unphased genomic sequence information.
Regarding claim 11, Colby in view of Numanagic teaches the non-transitory computer-readable medium of claim 10 as described above. Colby does not teach whether the genomic sequence information is phased or unphased.
However, Yang teaches a method capable of generating genomic sequences completely phased across the entire chromosome (abstract). As the genomic sequences taught by Yang are phased across the entire chromosome, they are considered as phased genomic sequence information as instantly claimed. 
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to modify the algorithm taught by Colby in view of Numanagic with the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (USPGPUB 2009/0307180; ref 3 on IDS submitted on 7/3/2018) in view of Numanagic et al. (2015 Bioinformatics).
Claim 14 discloses an algorithm located on a computer readable medium to computationally predict an individual’s diplotype for use by a medical care provider or healthcare professional by: using a probabilistic scoring system to find the most likely diplotype from an individual’s genomic sequence data, where a score shows the noise corrected likelihood that the genomic sequence data match a particular diplotype or genotype; assigning the diplotype with the maximum score, or the most likely diplotype or genotype, to the individual; and reporting the most likely diplotype to the individual’s medical care provider.
Regarding claim 14, lines 1-3, Colby teaches algorithms to determine an individual’s phenotype based on their genetic profile using instructions provided on computer readable medium [0085]. Colby also teaches determining diplotypes [0104] and sending a genetic report describing the genetic analysis to the individual’s healthcare professional for counseling [0076]. The computer readable medium taught by Colby is considered to encompass or at least make 
Regarding claim 14, step (a), Colby teaches correlating the genetic information of an individual with genetic variants [0101] to determine diplotypes [0104] and associated scores for an individual’s risk or predisposition to certain phenotypes [0160]. Colby does not teach using a probabilistic scoring system to determine diplotypes.
However, Numanagic teaches an algorithm for CYP2D6 genotype inference from genomic high throughput sequencing data (page i28, column 2, paragraph 3). Numanagic also teaches an optimization step to find a genotype which best describes the set of reads from the sequencing data (page i30, column 2, paragraph 4). As the optimization step relies on a formulation that scores the sequencing data to all possible alleles in the library to find the optimal solution (page i31, section 2.4.2), the optimization step as taught by Numanagic is considered as a probabilistic scoring system as instantly claimed. As Numanagic teaches reporting genotypes as diploid genotypes containing both maternal and paternal chromosome information (Tables 1 and 2) for individuals (Table 2), the genotypes are considered as a plurality of diplotypes from genomic sequence data of an individual as instantly claimed. As Numanagic teaches that their method can filter out noise (page i31, column 2, paragraph 6), it is considered that the probabilistic scoring system of Numanagic computes a score as the noise 
Regarding claim 14, step (b), Colby teaches generating a score for an individual’s risk or predisposition to certain phenotypes but does not teach assigning to the individual the particular diplotype with the maximum score. 
However, Numanagic teaches reporting genotypes as diploid genotypes containing both maternal and paternal chromosome information (Tables 1 and 2) for individuals (Table 2), the genotypes are considered as diplotypes as instantly claimed. Numanagic teaches an optimization step to find a genotype which best describes the set of reads from the sequencing data (page i30, column 2, paragraph 4). As the optimization step relies on a formulation that scores the sequencing data to all possible alleles in the library to find the optimal solution (page i31, section 2.4.2), the genotype which best describes the set of reads as taught by Numanagic is considered as the genotype, or diplotype, with the maximum score as instantly claimed. 
Regarding claim 14, step (c), Colby teaches sending a genetic report describing the genetic analysis to the individual’s healthcare professional [0076]. As Colby teaches that the genetic report contains information about the individual’s diplotype, sending a genetic report to the individual’s healthcare provider is considered as reporting a particular diplotype to a medical care provider of the individual as instantly claimed. Colby does not teach reporting the diplotype with the maximum score. 
However, Numanagic teaches determining the diplotype with the maximum score as described above.
Regarding claim 14, steps (a)-(c), it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to modify the algorithm taught by 

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571.270.5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JANNA NICOLE SCHULTZHAUS
/J.N.S./ Examiner, Art Unit 4111                                                                                                                                                                                                                                                                                                                                                                                             



/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771